Citation Nr: 1730085	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for compensation under 38 U.S.C.A. § 1151 for median nerve damage of the right hand, claimed as resulting from surgery on December 3, 2004 at the VA Medical Center (VAMC) in Houston, Texas, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1952 to February 1954. He died in October 2005, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 RO decision that denied compensation under 38 U.S.C.A. § 1151 for median nerve damage of the right hand, for accrued benefits purposes only. 

This case was previously before the Board in October 2013 and June 2014, when the case was remanded for additional development. The case was subsequently returned to the Board.

The claim for accrued benefits was previously denied in an unappealed February 2006 decision. In its May 2009 decision, the RO apparently reopened the claim. Regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.


FINDINGS OF FACT

1. The RO previously denied the appellant's claim of entitlement to accrued benefits in a February 2006 decision and properly notified the appellant, who did not appeal that decision. 


2. Some of the additional evidence received since the February 2006 RO decision is not cumulative or redundant of evidence already of record and considered in that decision, and raises a reasonable possibility of substantiating the claim for accrued benefits.

3. The preponderance of the competent and credible medical evidence of record shows that the surgical treatment by the Houston VAMC on December 3, 2004 resulted in additional disability, to include median nerve damage of the right hand, due to fault on the part of VA in furnishing the medical care to the Veteran as informed consent was not obtained as to the right arm surgery.

CONCLUSIONS OF LAW

1. The February 2006 regional office decision that denied entitlement to accrued benefits is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016). 

2. New and material evidence has been received, and the claim for accrued benefits is reopened. 38 U.S.C.A. §  5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for compensation benefits under 38 U.S.C.A. § 1151 for median nerve damage of the right hand, due to surgery by the Houston VAMC on December 3, 2004, have been met, for accrued benefits purposes. 38 U.S.C.A. §§  1151, 5107, 5121(West 2014); 38 C.F.R. §§ 3.361, 3.1000 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with her claim. VA's duty to notify was satisfied by a letter dated in March 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the petition to reopen a previously denied claim of entitlement to accrued benefits, the Board finds that the RO has substantially satisfied the duties to notify and assist. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

VA also has a duty to assist a claimant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. However, as indicated below, in the case of accrued claims such as this one, only evidence contained in the claims file at the time of the Veteran's death is considered. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. This evidence also includes evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000 (d)(4) (2016). 

The Board finds that the RO has substantially complied with its prior remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) obtain additional VA medical records created during the Veteran's lifetime, and this was done. The Board specifically remanded the case to obtain a copy of the informed consent form regarding the December 3, 2004 surgery. After multiple attempts to obtain such form, the AOJ certified in February 2017 that this record is unavailable, and the appellant was notified of this fact by a letter dated in February 2017. She was asked to submit a copy of such form if it was in her possession, and she did not respond. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The appellant contends that she is entitled to 38 U.S.C. § 1151 compensation for accrued benefits purposes based on additional disability of the Veteran's right hand due to claimed negligence of doctors and caretakers at the VA Houston VAMC during the course of a December 3, 2004 surgical operation to place an arteriovenous fistula (AVF) in the Veteran's arm. 

An accrued benefit is a periodic monetary benefit authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the record at the date of death, and due to the veteran but unpaid prior to the last date of entitlement. Accrued benefits will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000  (2016).

The Veteran's claim for 38 U.S.C.A. § 1151 compensation was pending at the time of his death in October 2005. The appellant then filed a claim for dependency and indemnity compensation (DIC), to include accrued benefits, in November 2005. Her original claim for accrued benefits was denied in an unappealed February 2006 RO decision.

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016). If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim shall be reopened and the former disposition of the claim shall be reviewed. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium). See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

In this case, the Veteran died in October 2005. The appellant filed a claim for DIC and accrued benefits in November 2005. In a letter denial, the RO notified the appellant on February 23, 2006 that accrued benefits were not payable as VA did not owe the Veteran any money. There is no mention of whether the RO found that the Veteran had any claims pending at the date of his death and, if so, whether evidence in the file at the date of death showed entitlement to the benefits sought. 
The RO properly notified the appellant of this denial, she did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of notice of the rating decision. See 38 C.F.R. § 3.156 (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the February 2006 rating decision became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

The appellant next filed a claim for accrued benefits in May 2009. As she had previously been denied entitlement to accrued benefits, her claim is a petition to reopen this previously denied claim.

The evidence of record at the time of the prior final February 2006 decision included the Veteran's service treatment records, VA and private medical records, the Veteran's written statements, the Veteran's death certificate, and the appellant's claim.

In his original January 2005 claim for compensation under 38 U.S.C.A. § 1151, the Veteran stated that he had right hand numbness with loss of feeling and loss of grip strength, which he asserted was the result of the insertion of a dialysis shunt in his right arm at the Houston VAMC on December 3, 2004. He said he was advised and signed consent forms for the procedure in his left arm, but when he woke up, the shunt was in his right arm. In a March 2005 statement, he reiterated his assertions, and asserted that the surgery damaged the nerves in his right hand, noting that he was right-handed.

Additional evidence received since the prior final February 2006 rating decision includes additional VA medical records. Some of the additional VA medical records are duplicative, not new, as they were previously contained in the claims file. Other VA medical records, while not previously in the claims file, were in VA's possession and provide further detail regarding the December 3, 2004 arm surgery. This evidence is new and material, as it is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim.

Additional evidence received since the prior final February 2006 rating decision also includes the appellant's contentions. In her July 2009 notice of disagreement and December 2010 substantive appeal, the appellant contended that VA operated on the wrong hand of the Veteran, there was damage to the hand, and that therefore there was negligence. The Board finds that the appellant's statements are both new and material as they were not previously of record and relate to a previously unestablished fact that is necessary to substantiate this claim, namely that there was negligence or fault in the surgery in question. The credibility of this new evidence is  presumed, pursuant to Justus, supra, for purposes of the reopening analysis.

Upon review of the record, the Board finds that some of the evidence received since the February 2006 RO decision is new and material. When considered with the evidence of record, this evidence raises a reasonable possibility of substantiating the claim. Thus, the claim is reopened. See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

38 U.S.C.A. § 1151 Compensation for Accrued Benefits

The RO reopened the claim for compensation under 38 U.S.C.A. § 1151, for accrued benefits purposes, in its May 2009 rating decision, and then subsequently denied the claim on the merits in that decision and in its August 2016 and March 2017 supplemental statements of the case. As the AOJ has adjudicated the claim on appeal on the merits, the Board finds that a decision on the merits in this appeal would not be prejudicial to the appellant. See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Accrued benefits are benefits to which a Veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death. 38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). Accrued benefits will, upon the death of the Veteran, be paid to the Veteran's spouse, children, or dependent parent. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016). The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any benefit that the Veteran could not have received. Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

In this case, the Veteran's claim for 38 U.S.C.A. § 1151 compensation was unadjudicated and pending at the time of his death in October 2005. The appellant filed a timely claim for accrued benefits in November 2005, and she had standing to file a claim for accrued benefits as his surviving spouse. The appellant filed the instant petition to reopen a claim for accrued benefits in May 2009, more than three years following the Veteran's death.

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is considered. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. However, this includes evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000 (d)(4) (2016); see also Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993) (service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the file until after that date). Thus, the Board will consider the additional VA medical records recently obtained by the AOJ, as they were in VA's possession before the date of the Veteran's death.

Governing law and regulation provides that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701 (3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2014). See also 38 C.F.R. § 3.361 (c), (d)(1), (d)(2) (2016).

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped. 38 C.F.R. §  3.361 (b). VA considers each involved body part or system separately. Id.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. 38 C.F.R. §  3.361 (c)(1). Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause. Id.  

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. §  3.361 (c)(2). Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361 (c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361 (d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent. 38 C.F.R. § 3.361 (d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. §  3.361 (d)(2). The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361 (d)(2).

The evidence reflects that on December 3, 2004, at the Houston VAMC, the Veteran was diagnosed with end-stage renal disease (ESRD) and underwent surgery to create a right arm arteriovenous fistula (AVF) for hemodialysis. As discussed below, the evidence, including medical records, clearly shows that the surgery planned for that day was an AVF in the left arm, but it was actually performed in the right arm, after doctors determined that the left arm was unsuitable for the operation.

The appellant argues that the Veteran told her that the operation was done on the wrong arm, and that the Veteran suffered median nerve damage of the right hand as a result of the surgery performed. In his January 2005 claim for compensation under 38 U.S.C. § 1151, the Veteran indicated that he signed consent forms for the operation to be done on his left arm.

Extensive medical records on file do not show any abnormality of the right median nerve prior to the December 2004 surgery.

A December 2, 2004 pre-operative note shows that the Veteran was diagnosed with ESRD, and the procedure planned was a left basilic vein transposition. It was noted that the Veteran had two prior attempted AVF procedures. Other treatment records also reflect that the procedure was planned for the left arm. See, e.g., December 3, 2004 anesthesia note, which indicated that the Veteran was given an opportunity to ask questions and consented to the procedure after being advised of risks. 

A December 3, 2004 intraoperative nursing note reflects that prior to the surgery, a valid consent was confirmed by the nurse, as was an identifying mark on the left arm surgical site. It was noted that the planned procedure and operative site were confirmed with the patient, the chart, arm band and operative permit were reviewed, and the left upper arm was marked and confirmed by the patient as correct. The nurse stated that when the surgeon entered the operating room, she examined the Veteran's left arm and said that he had previous surgeries on that arm and that they were unable to do the planned procedure on the left arm and that it needed to be done on the right arm and the procedure was covered under "indicated procedures" on the operative permit. The patient was then positioned and surgery proceeded on the right arm. The report states that consensus for the surgical site was obtained prior to anesthesia by the operating room team.

The December 3, 2004 VA operative report shows that the preoperative diagnoses were ESRD, status post left arm AVF creation times two which had both failed. The patient was to undergo creation of a new fistula, and the surgeon stated that the risks and benefits of the procedure had been explained to the patient who understood and wanted to proceed. The report shows that the Veteran was taken to the operating room and placed on the operating table in the supine position. Following induction and intubation the left arm was examined for adequate veins, and was found to have absence of decent caliber veins. Therefore the decision was made to create a fistula in the right arm which had a decent-sized cephalic vein. The right arm was then prepped and draped in the usual sterile fashion, and right brachiocephalic fistula formation was performed. There was a palpable thrill at completion of the procedure. 

A December 4, 2004 VA report of telephone contact reflects that a VA physician spoke with the Veteran concerning his operation and the affected side involved. His concerns regarding the site of operative intervention were addressed. As explained to the patient in recovery immediately post-operation, the right side was used for the AVG due to poor vessels on the left side, which had been discussed with the patient pre-operatively with the surgeons. He was satisfied with the operation and his concerns over being right-handed and having a AVG on the right arm were addressed and discussed in detail. 

In a December 5, 2004 addendum, the surgeon who performed the December 3, 2004 surgery stated that the Veteran was found to have an adequate caliber vein on the right arm, and she spoke with the Veteran before the surgery about creating the fistula on the right side, and he understood and consented.

A December 9, 2004 VA nursing home visit note reflects that the Veteran was concerned because his graft was placed in his right arm. The nurse told him that the circulation in his left arm may not have been adequate for the graft to be placed because he had other grafts there before and they did not work. She told him that he should speak to the surgeon for an accurate answer. On examination, the graft in the right arm had a good bruit and thrill, and Steri-Strips were in place. He could not bend his index finger. A December 16, 2004 VA nursing home visit note reflects that the Veteran was seen for shortness of breath, and continued to complain that he was unable to use his right hand. On examination, he had a good bruit and thrill in the right arm. 

A December 16, 2004 vascular surgery note reflects that the Veteran complained of weakness in the right arm, and was upset because he believed the AVF was placed in the wrong arm. The diagnostic assessment was functional AV fistula with palpable thrill. The fistula was placed in anticipation for need of dialysis. It was explained to the Veteran again that he was indeed informed pre-operatively that the right arm may be used for fistula because he already had two fistulas that failed on the left arm. It was explained to him that it is an indicated procedure if it is deemed that the veins in the left arm are not good then it is standard of care and in the patient's benefit to go to the other arm and use a better vein which will have higher likelihood of being a successful fistula. The Veteran was also diagnosed with symptomatic anemia, ESRD, urinary tract infection, and a lung mass since 2003 (for which he had refused treatment), and was admitted to the internal medicine service. The next day, he was diagnosed with congestive heart failure. It was noted that the AV fistula was placed 2 weeks ago and required at least 12 weeks to mature.

A January 2005 VA vascular surgery note reflects that the Veteran was status post AVF of the right upper extremity and presented with numbness of the right 1st through 3rd digit, and 2nd digit weakness. On examination, he had decreased sensation in the 1st through 3rd digits, and full range of motion of all extremities except 2nd digit, in which he was unable to flex the DIP/PIP. The diagnostic assessment was possible median nerve injury to account for sensory deficit, but the motor deficit could not be explained by surgery.

Private medical records from the Hand and Wrist Center dated from February to April 2005 reflect treatment for right hand symptoms. In February 2005, the Veteran reported that immediately after his December 2004 right arm surgery, he started to experience right hand symptoms of numbness and weakness, including inability to flex the thumb and index finger. The diagnosis was injury to the right median nerve. Dr. H. stated that the question of etiology was between direct nerve damage to the actual nerve architecture at the time of the vascular surgery, versus compression to the nerve by the vascular surgery versus ischemic insult. 

A March 2005 private report of an electromyography (EMG) of the right upper extremity revealed severe injury to the right median nerve in the distal arm above the elbow, and moderate to severe chronic ulnar neuropathy at the elbow on the right.

In March 2005, Dr. H. stated that an EMG confirmed direct median nerve damage in the distal brachium and he showed no signs of clinical recovery to date.

A March 2005 VA oncology consult reflects that the Veteran was diagnosed with metastatic cancer from the left lung to the bones and liver, and prostate cancer. 

An April 2005 VA vascular surgery consult reflects that the Veteran was using his fistula without complication until last week when his graft clotted and he was unable to receive dialysis. He also described some symptoms of a steal-like phenomenon as his right hand had been slightly weak since his operation. On examination, there was no palpable thrill. The distal radial pulse was intact and strong. The right hand was warm and sensation was intact. The diagnostic assessment was metastatic cancer with clotted AVF.

An October 2005 VA history and physical reflects that a neurological examination showed 5/5 strength in the bilateral upper extremities except 3-4/5 strength in the right index finger. Sensation was intact.

After a review of all of the evidence of record prior to the Veteran's death in October 2005, the Board finds that the preponderance of the competent and credible evidence of record shows that the December 3, 2004 VA surgery (right AVF placement) resulted in additional disability, namely, right median nerve damage, thus satisfying the threshold preliminary requirement of a § 1151 claim.

However, the appellant must also establish that there was carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on VA's part in the provision of that surgery. To this end, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider or furnished the medical treatment at issue without his informed consent. See 38 C.F.R. § 3.361 (d)(1).

There is no competent evidence showing that there was carelessness, negligence, lack of proper skill, or error in judgment on VA's part in the provision of that surgery.

With regard to informed consent, the Board has previously remanded this case in October 2013 and June 2014 to obtain the informed consent document for the procedure performed on the Veteran's right arm on December 3, 2004. In February 2017, after multiple requests from the AOJ, the VAMC indicated that the informed consent form was unavailable.

A review of all of the evidence of record, including the Veteran's statements, pre-operative notes, and nursing notes shows that the AVF surgery was planned for the left arm, and that a signed consent form for the left arm was obtained from the Veteran and reviewed immediately prior to the surgery. However, the operative report shows that the Veteran was under anesthesia when the surgeon decided that the veins in the left arm were inadequate, and decided to perform the surgery in the right arm. The day after the surgery, on December 4, 2004, the Veteran complained that the surgery was performed in the wrong arm. It was noted that as explained to him in recovery immediately post-operation, the right side was used, which had been discussed with the patient pre-operatively with the surgeons. 

The day after the Veteran's complaint, the surgeon entered a note to the effect that 
she spoke with the Veteran before the surgery about creating the fistula on the right side, and he understood and consented. 

The Board finds that in the absence of any signed informed consent forms for this procedure, the conflicting evidence as to whether the Veteran verbally consented to the procedure in his right arm in the operating room, and the significant lay and medical evidence suggesting that the Veteran did not sign an informed consent form agreeing to AVF surgery in his right arm prior to the surgery, the evidence is in relative equipoise as to whether consent was obtained from the Veteran prior to the right arm surgery.

As it does not appear that informed consent was obtained from the Veteran with regard to the actual surgery performed, right AVF placement, the Board finds that fault on the part of VA is shown. See 38 C.F.R. §§ 3.361 (d)(2) and 17.32 (2016). 

After review of the record, the Board concludes that the medical evidence supports findings that the Veteran sustained additional disability, right median nerve damage, due to VA surgical AVF placement in the right arm; that the VA medical treatment was the proximate cause of the additional disability; and that the VA medical treatment did not rise to the degree of care expected of a reasonable health care provider because VA did not obtain informed consent for the right arm surgery on December 3, 2004, which establishes entitlement to VA disability compensation for the additional disability under 38 U.S.C.A. § 1151.

In sum, the Veteran would have prevailed on the claim if he had not died, he was thus owed unpaid benefits at the time of his death, and the appellant is entitled to accrued benefits. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.











							(Continued on the next page)

ORDER

New and material evidence having been received, the claim of entitlement to accrued benefits is reopened; entitlement to compensation under 38 U.S.C.A. § 1151 for median nerve impairment of the right hand, claimed to be the result of VA right AVF surgery on December 3, 2004, for accrued benefits purposes, is granted.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


